NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Altho ugh it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-2658-17T2

IN THE MATTER OF
HUNTERDON COUNTY,
BOROUGH OF FLEMINGTON,
SALE OF 90-96 MAIN STREET
& ADJACENT PARKING LOTS
(BLOCK 22, LOTS 7, 8, 9 & 10)
APPLICATION FOR PROJECT
AUTHORIZATION.
______________________________

                Argued October 7, 2019 – Decided February 24, 2020

                Before Judges Fasciale, Rothstadt and Moynihan.

                On appeal from the New Jersey Department of
                Environmental Protection.

                Erin Elizabeth Simone argued the cause for appellant
                Friends of Historic Flemington, LLC (Maley Givens,
                PC, attorneys; Maurice Maley and Erin Elizabeth
                Simone, on the briefs).

                Janine Gail Bauer argued the cause for respondent
                Flemington Center Urban Renewal, LLC (Szaferman,
                Lakind, Blumstein & Blader, PC, attorneys; Maraziti
                Falcon, LLP, attorneys for respondent Borough of
                Flemington; Janine Gail Bauer, and Robert Beckelman,
                on the joint brief).
            John Paul Kuehne, Deputy Attorney General, argued
            the cause for respondent Department of Environmental
            Protection (Gurbir S. Grewal, Attorney General,
            attorney; Melissa H. Raksa, Assistant Attorney
            General, of counsel; John P Kuehne, on the brief).

PER CURIAM

      Appellant Friends of Historic Flemington, LLC (Friends), describes itself

as an "advocacy group comprised of citizens, professionals and business and

property owners concerned with historic preservation in the [Borough] of

Flemington." In this appeal, Friends challenges a final decision of the New

Jersey Department of Environmental Protection (DEP) approving the Borough

of Flemington's sale of a historic building to a private developer as part of a

municipal redevelopment plan under the New Jersey Register of Historic Places

Act (HPA), N.J.S.A. 13:1B-15.128 to -15.132. On appeal, Friends argues that

the DEP's action was procedurally defective and not supported by sufficient

evidence. It also argues that the DEP should have exercised jurisdiction over

the redeveloper's entire project, which involved privately-owned properties. We

affirm, as we conclude Friends has failed to meet its burden to prove the DEP's

decision was arbitrary, capricious or unreasonable, or otherwise defective.

                                       I.




                                                                        A-2658-17T2
                                       2
         Friends' challenge arose from Flemington's May 23, 2017 application to

the DEP's Historic Preservation Office (HPO) to approve its sale of publicly

owned historic property. The DEP established the HPO, see N.J.A.C. 7:4-1.1,

under the New Jersey Register of Historic Places Rules (HPRs), N.J.A.C. 7:4-

1.1 to -8.9, to administer aspects of the HPA. Flemington's application sought

approval to sell a historic bank building (Bank) to a private developer,

Flemington Center Urban Renewal, LLC (Flemington Center), as part of

Flemington's agreement with Flemington Center for the redevelopment of

Flemington's downtown area. Flemington Center cooperated with the Borough

in the preparation of the application.

                                   The Property

         Flemington owns the Bank, which is part of a three-story brick and stone

structure located in Flemington's Historic District (District). Built in 1870, the

Bank is listed in the State and National Registers of Historic Places. The Bank's

façade was modified in the 1920s to include a stone façade addition to the first

floor.

         The north and front of the building contains the Bank and is categorized

under Flemington's Master Plan as a "contributing property" to the District. The

portions located to the south and rear, are used for police offices and are


                                                                          A-2658-17T2
                                         3
categorized as "non-contributing" to the Historic District.   The building is

surrounded by several parking lots, also owned by Flemington, for public use.

      The District was registered with the State and National Registers of

Historic Places in 1980 and encompasses the downtown commercial area and

surrounding residences.    Its buildings' architecture is considered its main

historic asset.   While the District covers approximately sixty percent of

Flemington's area, it has been in economic decline for decades and has been

marred by failed development projects and vacant buildings.

                            Redevelopment Efforts

      Flemington's attempt to redevelop the District began in 2010 with the

Union Hotel, a privately-owned, dilapidated historic building, that has been

vacant since 2008. After determining that the building qualified as needing

redevelopment under state law, Flemington adopted a resolution designating the

Union Hotel as an area in need of redevelopment and adopted the Union Hotel

Redevelopment Plan (2010 Redevelopment Plan). In 2012, Flemington issued

a request for development proposals for the Union Hotel property. Although

two developers were designated to implement the Union Hotel redevelopment

project, financial concerns prevented the anticipated development.




                                                                       A-2658-17T2
                                      4
      In 2013, Flemington began evaluating a larger redevelopment plan for the

area, and as part of that plan, it directed its Planning Board (Board) to conduct

a study of buildings south of the Union Hotel, including the Bank and

surrounding parking lots. After considering an "Area in Need of Redevelopment

Study," prepared on the Board's behalf, the Board adopted the study's findings

on December 16, 2013, following a public hearing.

      The study found that the expanded area qualified as an area in need of

redevelopment.    The Bank was recognized as "significant" to Flemington's

Historic District, but the study concluded that the building was "substandard,

unsafe, unsanitary, dilapidated and obsolescent." It "[had] been unoccupied for

some time," and required "substantial upgrades to plumbing, electrical, fire

safety and adequate means of ingress and egress to meet current building codes."

      In pursuit of the expanded plan recommended by the study, in 2014,

Flemington and the Board considered a report prepared at the request of the

Flemington Business Improvement District, a non-profit district management

corporation that manages the Flemington Special Improvement District, which

includes the Main Street area. The report, entitled "Downtown Strategic Plan

Report Flemington, New Jersey" (2014 Strategic Plan), recommended

redevelopment of a larger portion of downtown Flemington, and described the


                                                                         A-2658-17T2
                                       5
Main Street area, including the Union Hotel and the Bank, as the "heart and

soul" of the plan. It recommended a mixed-use hospitality, retail, and residential

development "at a density that will maintain the character of Main Street," create

a residential character for surrounding streets, and "locat[e] parking resources

out of view." It called for the construction of 141 residential units and 19,500

square feet of commercial space in the Main Street area.

      Thereafter, the firm that authored the 2010 Redevelopment Plan prepared

an "Amendment to Redevelopment Plan for the Union Hotel: Expanded Union

Hotel Redevelopment Area." (2014 Redevelopment Plan). The purpose of the

amended plan was to encourage redevelopment of the expanded area that "[i]s

compatible with and enhances the historic character of the Union Hotel and

Historic District," "[a]ttracts new visitors and residents" to Flemington,

"[s]upports the existing businesses and other uses," and "is cohesive with

adjacent residential uses."

      In August 2015, Flemington adopted a "Reexamination of the Master

Plan" report (2015 Master Plan). It maintained the goals and objectives set forth

in the previously adopted 2010 Master Plan, but updated it to add elements

related to the economic revitalization of Flemington's downtown area,




                                                                          A-2658-17T2
                                        6
recommend concentrated retail, service, and entertainment uses, and identify the

"[e]xpanded Union Hotel" area as in need of redevelopment.

                         The Redevelopment Agreement

      In February 2016, Flemington adopted a resolution designating John J.

Cust, Jr., the sole member of Flemington Center, as the redeveloper for the

downtown area. On March 13, 2017, Flemington adopted a new resolution

designating Flemington Center as the "redeveloper for the Redevelopment

Area." It then entered into a redevelopment agreement with Flemington Center.

      The agreement included the Bank, the Union Hotel and other properties

not owned by Flemington as part of the redevelopment area,1 and it required the

project to conform with an attached "Concept Plan" and the 2014

Redevelopment Plan, with the latter controlling should any conflicts arise. The

project's purpose was to revitalize downtown Flemington to "compete within the

marketplace to attract people who will want to live, work and visit Flemington"

by "creat[ing] a vibrant and [d]ynamic [m]ixed-[u]se, [l]ifestyle [c]ommunity




1
  It also identified several "Additional Propert[ies]" to add to the project as part
of an "Expanded Redevelopment Area," which are not relevant to the current
appeal. Counsel for appellant represents that appellant is challenging the
designation of those properties in separate litigation.
                                                                            A-2658-17T2
                                         7
that will be attractive to [the] local [c]ommunity, while promoting [t]ourism and

[h]igher [e]ducation."

      Flemington Center's proposal was larger in scope than the 2014 Strategic

Plan recommendations. The project called for the construction of approximately

222 residential units, a 100-room hotel, a 45,000 square foot educational and

medical office building, 32,250 square feet of retail space, 4,800 square feet of

amenities, and 820 parking spaces. Notably, as originally stated, the proposal

did not retain the façades of the Bank or Union Hotel.

      Pursuant to the agreement, Flemington Center was required to acquire title

from Flemington to all the properties within the redevelopment area using

private funding.    That acquisition prompted Flemington's May 23, 2017

application to the DEP's HPO.

                              The HPO Application

      According to Flemington's application, the redevelopment would preserve

the historic façade of the Bank and remodel its interior to include 4,200 square

feet of retail space and eight residential units. It also called for the removal of

the stone first floor façade that was added in the early twentieth century, the

restoration of the building's brick exterior, and the replacement of the building's

windows. Additionally, the project contemplated the complete removal of the


                                                                           A-2658-17T2
                                        8
"non-contributing" additions, and for the construction, and attachment, of a

seven-story building to the building's east side.

      Renditions of the complete project depicted the Bank's façade facing Main

Street, albeit no longer an independent building. Additional stories would be

constructed onto the Bank and surrounding lots but would be set back behind

the façade. Regarding the Union Hotel, the proposal involved constructing two

stories on top of the existing Union Hotel, such that its historic façade would no

longer cover the entire front of the building.

      The application included a brief "structural assessment" of the Bank,

noting the façade of the Bank would be preserved, its interior would be

redeveloped, and that the non-contributing portions of the building would be

demolished. A full structural assessment was not performed "[g]iven the limited

nature of the demolition proposed."

      The application also included an "alternatives analysis" prepared by a

historic preservation consulting firm. The alternatives analysis described the

following public benefits to be derived from the proposed redevelopment:

rehabilitating the exterior of the Union Hotel and the Bank, creating "much

needed" public parking, improving the water supply system, creating modern

retail stores, increasing the residential population, and increasing the number of


                                                                          A-2658-17T2
                                        9
visitors. It also noted that Hunterdon County is the only county within New

Jersey that lacks any form of higher education, and the project sought to remedy

that by including educational facilities.

      The application contained an analysis of four alternatives to the sale of

the Bank to Flemington Center. Alternative I was to develop nothing in the

redevelopment area—the "No Build" proposal.         Without development, the

"entire Historic District [would] continue to be plagued by vacancies, disrepair

and underutilization."

      Alternative II—the "reduced" build proposal—would reduce the scope of

the project such that no redevelopment would occur for the Bank. The number

of residential units involved in the project would be reduced from 248 to 83 and

the retail/restaurant space would be reduced from 48,900 square feet to 12,300

square feet. The result would be a reduction in tax benefits to Flemington by

forty-four percent. Further, it might require the developer to demolish other

buildings to maximize space.

      Alternative III was "Full Build," meaning the redeveloper, after acquiring

the properties, would remove the existing buildings and redevelop from the

ground up. A full build would not "address the desire of the community to

preserve the historic structures."


                                                                        A-2658-17T2
                                       10
      Alternative IV, termed the "Adaptive Reuse" proposal, was Flemington

Center's proposed project. This proposal would allow Flemington "to produce

a highly integrated and highly marketable and attractive design that will achieve

the goals of the Redevelopment Plan and Master Plan without adverse effects to

the existing historic infrastructure on and surrounding Main Street ."      This

alternative was therefore preferred by the consulting firm.

                      The Supplement to the Application

      After receiving Flemington's application, on June 6, 2017, the HPO

responded in a letter indicating that the application was incomplete and

requesting additional information. Flemington responded with a supplement to

the application on July 10, 2017. In that submission, Flemington limited its

response to the Bank only, arguing that the HPO was constrained from reviewing

the greater redevelopment project. It provided detail regarding the project's

physical effects on the Bank, explaining that while the non-contributing police

addition and the interior of the Bank were to be removed, the exterior elements

of the building would be restored and preserved to retain the historic façade.

Flemington also provided information about the planned uses for the

redeveloped Bank, describing that the ground floor would be repurposed for




                                                                         A-2658-17T2
                                      11
retail use, and that residential units would be constructed on the second and third

floors.

      Flemington also supplied the HPO with a July 7, 2017 economic impact

analysis, a copy of the historic preservation element of the Master Plan, a

"parking analysis" from an engineering firm, and responses to both the public's

and the HPO's questions.

      With respect to the impact of demolition and construction, Flemington

attached a letter from an engineering firm that described the specific procedures

involved in integrating the Bank's façade into the new building. Flemington also

explained the police building could be removed without impacting the Bank's

structural integrity, blasting would not be required for the adjacent construction,

and vibration monitoring would be employed.

      In response to the HPO's request for an analysis of alternatives for the

proposed project, Flemington provided cost estimates comparing the costs of the

reduced build, full build, and proposed development alternatives. It represented

that the reduced build would have a total project cost of $54,269,954, the full

build would cost $91,329,417, without any rehabilitation of the Bank and Union

Hotel, and Flemington Center's proposal would cost $92,173,079, with

preservation of both building façades.


                                                                           A-2658-17T2
                                       12
      Flemington also responded to the HPO's various questions regarding other

alternatives. In particular, the HPO asked Flemington to consider an adaptive

reuse alternative using the federal Standards for Rehabilitation, under 36 C.F.R.

§ 67.7, which could qualify certain certified historic structure redevelopments

for federal tax credits, under 26 U.S.C. §§ 46(1), 47. 2 In response, Flemington

described how a project under the federal standards could be developed, but

stated that it would not be financially feasible and would conflict with its

development interests. It also attached a letter from a certified public accountant

that stated the Bank and Union Hotel rehabilitations were too small for

rehabilitation tax credits under federal law.

      Flemington also addressed other alternatives suggested by the HPO.

Regarding the HPO's inquiry about selling the property to a third party with

restrictions or conditions to preserve the exterior of the bank building,

Flemington noted that its proposed sale to Flemington Center included such

restrictions. In response to the HPO's inquiry about Flemington increasing the

size of the redevelopment area to enable the project objectives while adaptively

reusing existing buildings, Flemington          indicated   that   expanding the



2
   This alternative was referred to as "Alternative V" in subsequent
communications.
                                                                           A-2658-17T2
                                       13
redevelopment area "[was] not a viable strategy to meet the project objectives

primarily because of ownership and use constraints." According to Flemington,

the other surrounding properties were single-family homes not available for

redevelopment. Finally, Flemington responded to the HPO's inquiry about

selling the Bank with a preservation easement to keep development in scale with

the District, by explaining that it would not be economically viable. However,

Flemington stated it would be willing to grant a façade easement on the Bank as

a condition of approval.

      After considering Flemington's supplemental application, in July 2017,

the HPO informed Flemington that its application for approval was deemed

technically and professionally complete, and that the HPO would add the

application to the agenda for the August 16, 2017 meeting of the Historic Sites

Council (HSC).3    Just prior to that meeting, on August 14, 2017, Friends

submitted a letter opposing the application. That letter was one of several that

Friends sent to the HPO objecting to the proposal and requesting that the HPO



3
  The HSC is an advisory body consisting of eleven members appointed by the
Governor with the advice and consent of the Senate. N.J.S.A. 13:1B-15.108. It
has the power to "consult with and advise the [DEP] commissioner and the
director" with respect to historic sites, N.J.S.A. 13:1B-15.110, and provides
written recommendations to the Commissioner regarding applications to
approve public encroachments upon registered property, N.J.A.C. 7:4-7.2(e).
                                                                        A-2658-17T2
                                      14
extend its jurisdiction beyond the sale of the Bank to the greater redevelopment

project.

                      HSC Consideration of Application

      At the HSC meeting, an HPO staff member summarized the application

and recommended denial.      Following the HPO's presentation, Flemington's

mayor testified about the Borough's economic difficulties since 2008 and argued

that the proposal would "reverse the decline," as several other attempts to

redevelop the area failed for financial reasons.      An architect retained by

Flemington Center testified and provided details about the project. Cust and

other representatives of Flemington Center also testified in support of the

application, as did representatives from the Hunterdon Medical Center, the

Hunterdon County Board of Chosen Freeholders, and the Hunterdon County

Chamber of Commerce.

      During the public comment portion of the meeting, several local residents

and business owners spoke in favor of the proposal. In addition to several

representatives of Friends, other individuals also testified against the project,

including a licensed professional planner, representatives from a historic

preservation consultant, and other interested members of the public.




                                                                         A-2658-17T2
                                      15
      Following deliberations, the HSC recommended temporarily denying the

application and requesting additional information from Flemington.

                        The DEP's Response to the HSC

      On September 5, 2017, the DEP followed the HSC's recommendations,

temporarily denied Flemington's application, and requested supplemental

information. The additional information included a condition assessment of the

interior and exterior of the Bank by an architect and engineer to determine

whether the building could be rehabilitated in accordance with the federal

standards, an archaeological survey, and an "evaluation of the appropriateness

of scale of the proposed new development of [the Bank] in the context of the

surrounding Flemington Historic District." The DEP indicated that a final

determination would be made within sixty days after receipt of the requested

information.

      The DEP's request prompted an ongoing exchange of requests for

clarification and responses between Flemington, the DEP, the HPO, and the

HSC. On October 30, 2017, Flemington asked for clarification regarding the

HPO's request for an evaluation of the appropriateness of the scale of the project

and, in its November 1, 2017 response, the HPO explained that it only required




                                                                          A-2658-17T2
                                       16
a description of the scale of the development relating to the Bank itself and the

adjacent lots.

      On November 3, 2017, Flemington provided the requested structural

analysis report prepared by a licensed engineer, a conditions assessment

prepared by an architect, the Phase I archaeological survey, a report prepared by

Flemington Center regarding the size, scale, and density of the project, and a

report about the appropriateness of the scale of the proposed development.

      On November 16, 2017, the HPO requested that the HSC appoint a

subcommittee     to   review   the   additional   documents    and   provide     a

recommendation. On November 25, 2017, Friends submitted a letter to the HPO

challenging Flemington's November 3, 2017 submission as inadequate.

      The subcommittee found that the condition assessment and structural

analysis did not adequately compare the proposed redevelopment to one under

the federal standards. It made no comment, however, about the archeological

report and, regarding the evaluation of the "appropriateness of scale," the

subcommittee believed that the evaluation lacked information as to the necessity

of the project's seven-story size.     The subcommittee did not make any

recommendation to the DEP regarding the outcome of the application.




                                                                         A-2658-17T2
                                      17
      In order to address the subcommittee's new concerns, HPO staff met with

Flemington's representatives to discuss the submission             of additional

information. Flemington then provided the HPO with its December 12, 2017

amended redevelopment agreement with Flemington Center, which incorporated

the preservation of the Bank and Union Hotel façades as part of the concept

plan. It also supplied additional information about the conditions assessment

and structural analysis, explaining that rehabilitating the Bank in accordance

with the federal standards (Alternative V) would result in forty-six fewer

residential units. For the project to be viable under Alternative V, the developer

would then need to replace the Union Hotel. Regarding the appropriateness of

scale, Flemington explained that the height of the Bank increases from three to

seven stories as it moves away from Main Street to minimize the visual impact

of the taller portions, and that the redeveloper would use design features to

visually "break up" the building mass.

      The increased scale was necessary, according to the redeveloper, to render

the project viable in light of substantial costs for items such as improvi ng

Flemington's sewer system and providing public parking. According to the

supplemental submission, Flemington Center "agreed to absorb these additional

costs in exchange for more density, scale and height."


                                                                          A-2658-17T2
                                       18
      As to the suggestion that required limiting the height of buildings to four

stories, the redevelopment would then include eighty-one fewer dwelling units,

fifty-one fewer hotel rooms, and would prevent Flemington Center from

obtaining a liquor license for the hotel. 4 According to its financial analysis, this

alternative (Alternative VI) would result in a smaller tax revenue increase, and

preclude the ability to raise capital or secure financing, because it would yield a

return on investment (ROI) of 3.60%, whereas Alternative IV had an ROI of

8.61%. Flemington Center estimated that, under Alternative VI, the total project

costs would be greater than the overall value upon completion, meaning the

proposal was not viable.

                                     Final Decision

      On January 2, 2018, the DEP issued its final decision approving the sale

subject to several conditions after finding, in light of the supplemental materials,

that the application satisfied the governing criteria for sale approval. In reaching

its decision, the DEP considered the public benefit of the project, the existence



4
  According to the December 2017 redevelopment agreement, the redeveloper
"may secure a liquor license in connection with the construction of the hotel
with at least one hundred (100) rooms." The agreement notes that the
redeveloper has already obtained another liquor license within Flemington and
requires that license to be used for the hotel if the redeveloper cannot obtain
another liquor license.
                                                                             A-2658-17T2
                                        19
of feasible and prudent alternatives, and measures to mitigate the impact of the

development on the property. The public benefit of the proposal included the

attraction of new residents and businesses to the community, substantial

infrastructure improvements that Flemington Center agreed to make, and the

increased tax revenues.      It concluded that of the alternatives presented,

Flemington's proposal was "the more prudent and feasible alternative."

Accordingly, it authorized the sale, but imposed twenty-one detailed "mitigating

conditions."5

      After the DEP issued its decision, Friends wrote to the DEP asking it to

reconsider and reverse the decision. The DEP declined to reconsider, and

Friends filed this appeal.     Afterward, Flemington accepted all the DEP's

conditions to its approval of the sale.



5
  One condition required Flemington Center to "retain all of the [façade] of the
[Bank] and the front and side [façades] of the Union Hotel." Another condition
required it to stabilize and brace the front and side façades of the Bank and
Union Hotel, and to rehabilitate them in accordance with the federal standards.
The DEP also required existing windows to be repaired, not replaced. If
replacements were necessary due to irremediable deterioration, Flemington
Center was to replace windows with windows of the same appearance, size,
design, proportions, and profiles, all with the HPO's approval. The HPO also
imposed twelve conditions regarding archaeological tests and surveys, three
conditions regarding architectural documentation, conditions regarding
streetscape improvements and interpretive signage, and a condition requiring a
contribution from the developer to the Preservation Grant Fund.
                                                                        A-2658-17T2
                                          20
                                             II.

                                             A.

      We begin our review of the DEP's final administrative agency decision by

acknowledging that it is limited. In re Herrmann, 192 N.J. 19, 27 (2007). "We

will not reverse an agency's decision unless it is arbitrary, capricious, or

unreasonable, or lacks fair support in the record." In re Project Authorization

Under N.J. Register of Historic Places Act, 408 N.J. Super. 540, 558 (App. Div.

2009). In our review, we "determine whether the agency decision violates

legislative policies, lacks the support of substantial evidence in the record, and

unreasonably applies legislative policies to the relevant facts." Id. at 559. If the

agency's decision is not otherwise arbitrary, capricious, or unreasonable, or

lacks fair support in the record, "we owe substantial deference to its expertise

and superior knowledge in a particular field, and to its interpretation of its own

regulations." Ibid.

                                             B.

      Applying our deferential standard, we turn first to Friends' contention that

the DEP should have denied Flemington's application because of procedural

defects. First, Friends argues that Flemington's initial response to the temporary

denial was "incomplete" under the applicable regulations, and that any


                                                                            A-2658-17T2
                                        21
subsequent submissions were untimely and should have been rejected. Second,

it claims that the DEP's approval failed to set forth reasons for deviating from

what Friends claims were the HSC subcommittee's recommendations. We find

these contentions to be without merit.

      According to Friends, Flemington's response to the HSC failed to comply

with N.J.A.C. 7:4-7.2(e)(9)(iii), a regulation promulgated by the DEP under the

HPA. The regulation states if the DEP issues a temporary denial due to a "need

for additional information, exploration of additional alternatives for avoidance

or mitigation of the encroachment, damage, destruction or other adverse

effects," the DEP "shall deny the application" if "the applicant[t] [fails to]

respond . . . within [sixty] days from the date of issuance of a temporary denial."

N.J.A.C. 7:4-7.2(e)(9)(iii). Friends argues that the regulatory language includes

an "[i]mplicit" requirement "that if an incomplete response is made, the denial

shall stand." In its view, Flemington's November 3, 2017 submission was

"incomplete" because it did not contain an adequate condition assessment or a

sufficient justification for the scale of the project. Friends also argues that any

information submitted after November 3, 2017, was "untimely." Friends finds

further support in the regulation's language that states:      "[i]f the applicant

submits a complete response including all information requested by the [DEP],


                                                                           A-2658-17T2
                                         22
it shall be within the discretion of the [DEP] as to refer additional information

to the [HSC], and the [DEP] shall make a final determination within [sixty] days

after receipt of the response." N.J.A.C. 7:4-7.2(e)(9)(iii). We disagree.

      Here, the DEP issued its temporary denial on September 5, 2017.

Flemington responded with supplemental information on November 3, 2017,

within the sixty-day period allotted by the regulations.        After the HSC

subcommittee reviewed Flemington's submission, and following a meeting with

HPO staff, Flemington submitted additional information in December 2017.

Although that second submission was beyond sixty days of the temporary denial,

it was in response to a request for clarification and additional information. The

plain language of the regulation only compels denial when no response has been

made. Here, Flemington not only submitted a timely response, but it followed

up with additional information the DEP needed to reach its final determination.

Based on these facts, we have no cause to disturb the agency's decision.

                                           C.

      Next, Friends contends that the DEP failed to "provide[] an adequate

explanation" for not following the HSC subcommittee's recommendation to

deny the application after it considered Flemington's November 3, 2017

submission. For that reason, Friends argues we should not defer to the DEP's


                                                                            A-2658-17T2
                                      23
final decision because there is no basis for this court to have the requisite

"confidence that there has been a careful consideration of the facts in issue and

appropriate findings addressing the critical issues in dispute." Bailey v. Bd. of

Review, 339 N.J. Super. 29, 33 (App. Div. 2001).           We conclude that this

contention is without merit as its premise is flawed.

      Friends cites nothing from the record suggesting that the HSC

subcommittee ever recommended permanent denial of Flemington's application.

The subcommittee's two-page document stating its observations about

Flemington's November 3, 2017 submission does not contain a recommendation

to reject the application, although it did find certain deficiencies that Flemington

addressed in its December 2017 submission. Although it is unclear from the

record whether the subcommittee even reviewed the later submission, there is

nothing to indicate that the DEP based its approval on anything less than all of

the information submitted. Based on that review, the DEP presented detailed

reasons explaining why it believed its approval was appropriate. Moreover, and

contrary to Friends' additional argument, there was no reason for the DEP to

provide an explanation for allowing untimely submissions by Flemington

because, as already noted, there were none.

                                             D.


                                                                            A-2658-17T2
                                        24
       We turn our attention to Friends' argument that the DEP's decision was

arbitrary, unreasonable, and capricious, not supported by the record, and

contrary to the HPA. According to Friends, the DEP based its decision upon

inadequate information it received from Flemington in response to numerous

requests for additional information during the process. Also, Friends believes it

would have been better for the community had the DEP required Flemington to

pursue one of the other alternatives it considered or required more from

Flemington as a condition to the DEP's approval. It also claims that the DEP's

approval conflicts with the purposes of the HPA because several preservation

groups opposed the application and it is contrary to the HPA "to approve a

project where reasonable and feasible alternatives exist but remain unexplored ."

       We reject Friends' contention that Flemington acted arbitrarily or

capriciously as we conclude the DEP properly exercised its authority by

honestly considering the evidence before it and choosing a reasonable

alternative relating to the protection of historical sites, as contemplated by the

HPA.

       "[A] determination predicated on unsupported findings is the essence of

arbitrary and capricious action." In re Certificate of Need of the Visiting Nurse

Ass'n of Sussex Cty., 302 N.J. Super. 85, 95 (App. Div. 1997) (quoting In re


                                                                          A-2658-17T2
                                       25
Application of Boardwalk Regency Corp. for Casino License, 180 N.J. Super.
324, 334 (App. Div. 1981), modified, 90 N.J. 361 (1982)). The judicial inquiry

into whether an administrative agency action was arbitrary or capricious

            is restricted to three inquiries: (1) whether the agency's
            action violates the enabling act's express or implied
            legislative policies; (2) whether there is substantial
            evidence in the record to support the findings on which
            the agency based its action; and (3) whether in applying
            the legislative policies to the facts the agency clearly
            erred by reaching a conclusion that could not
            reasonably have been made upon a showing of the
            relevant factors.

            [In re Petitions for Rulemaking, N.J.A.C. 10:82-1.2 &
            10:85-4.1, 117 N.J. 311, 325 (1989).]

      As long as an agency's action is not arbitrary and capricious, and is

statutorily authorized, we may not substitute our judgment for the agency's, In

re Adopted Amendments to N.J.A.C. 7:7A-2.4, 365 N.J. Super. 255, 264 (App.

Div. 2003), even if we would have chosen a different course of action, Clowes

v. Terminix Int'l, Inc., 109 N.J. 575, 587 (1988); Sussex Cty., 302 N.J. Super. at

95.

      Moreover, "[a] strong presumption of reasonableness" must be accorded

to an agency's statutorily authorized actions, which presumption is "even

stronger [when] the agency has [then] delegated discretion to determine the

specialized and technical procedures for its tasks." City of Newark v. Nat. Res.

                                                                           A-2658-17T2
                                       26
Council, Dep't of Envtl. Prot., 82 N.J. 530, 539-40 (1980); Sussex Cty., 302 N.J.

Super. at 95. If there are two possible courses of action, "an administrative

decision will not be deemed arbitrary and capricious if exercised honestly and

the course ultimately chosen is a reasonable one." Sussex Cty., 302 N.J. Super.

at 95.

         Applying these guiding principles, we find Friends' contentions about the

DEP's final decision being arbitrary, capricious, unreasonable, or unsupported

by the evidence to be without sufficient merit to warrant discussion in a written

opinion as the decision was supported by sufficient credible evidence in the

record. R. 2:11-3(e)(1)(D). Suffice it to say, as the Court has observed:

               If a subject is debatable, the agency determination must
               be upheld. Quite obviously, if we were to decide the
               underlying merits, we would thereby perform the
               administrative function itself. Upon that approach the
               court would become the legislative body. The judiciary
               can interfere with such a determination only when it is
               plainly demonstrated to be arbitrary. The most that
               here is revealed is that men can earnestly disagree. This
               being so, the [agency] alone bears the responsibility for
               decision. It is not for the judiciary to agree or disagree.

               [Animal Prot. League of N.J. v. N.J. Dep't of Envtl.
               Prot., 423 N.J. Super. 549, 559 (App. Div. 2011)
               (quoting United Hunters Ass'n of N.J., Inc. v. Adams,
               36 N.J. 288, 292 (1962)).]




                                                                             A-2658-17T2
                                          27
For that reason, "[w]e will affirm an agency decision if we find that the evidence

and the inferences to be drawn therefrom support the decision, even if we would

have reached a different result," let alone an appellant. Id. at 560 (emphasis

added).

      Further, we need not consider Friends' contention, that the DEP's decision

was inconsistent with the purposes of the HPA, as Friends has not offered any

factual or legal support for that contention. "Where an issue is based on mere

conclusory statements by the brief writer, we will not consider it." Nextel of

N.Y., Inc. v. Borough of Englewood Cliffs Bd. of Adjustment, 361 N.J. Super.
22, 45 (App. Div. 2003).

                                       E.

      Friends' final argument is that the DEP failed to satisfy its obligation to

exercise its jurisdiction over the entire redevelopment of Flemington, not just

the Bank and public parking lots, because Flemington's redevelopment

agreement with Flemington Center was an "undertaking" within the meaning of

the HPA. While Friends recognizes that an "undertaking" does not include a

development project on privately owned land, it argues, contrary to the DEP's




                                                                          A-2658-17T2
                                       28
interpretation of its own regulation,6 that the redevelopment agreement was "an

agreement or other form of permission allowing use of a registered property"

within the meaning of N.J.A.C. 7:4-1.3, and therefore the entire redevelopment

project required DEP approval. We find this contention to be unsupported by

the applicable law.

      "In interpreting a regulation, [we] give deference to the views of the

administrative agency that implements the determinations." In re J.S., 431 N.J.

Super. 321, 329 (App. Div. 2013); see also Lasky v. Borough of Hightstown,

426 N.J. Super. 68, 73-74 (App. Div. 2012) ("'[A]n agency's interpretation of its

own regulations is entitled to substantial deference[,]' when it does not 'flout the

statutory language and undermine the intent of the Legislature.'"          (second

alteration in original) (citations omitted) (first quoting I.L. v. Dep't of Human

Servs., 389 N.J. Super. 354, 364-65 (App. Div. 2006); and then quoting GE Solid

State, Inc. v. Dir., Div. of Taxation, 132 N.J. 298, 306-07 (1993))).




6
   Although the DEP's final decision did not analyze this issue, the HSC's
resolution following its meeting acknowledged the limited scope of the DEP's
jurisdiction when it stated: "Of the [fourteen] properties included in the
redevelopment agreement, the scope of this Council's review pertains only to
those owned by . . . Flemington (the Bank Building and the parking lots . . .) and
the direct or indirect effects of their sale on the larger . . . District."
                                                                            A-2658-17T2
                                        29
      Affording the DEP our substantial deference, we conclude that its

interpretation of its regulation is reasonable and consistent with the enabling

statute. N.J.A.C. 7:4-1.3 distinguishes between actions taken by a municipality

with respect to its own property or property it is in the process of acquiring,

which may constitute an undertaking, and administrative functions involv ing

government supervision over the use of private property, which do not qualify

as undertakings. That distinction is consistent with the HPA, which expressly

limits its applicability to projects undertaken by a public entity, without

referring to projects undertaken by a private entity relating to privately owned

property. N.J.S.A. 13:1B-15.131.

      N.J.A.C. 7:4-1.3 illustrates the "actions" that constitute public

undertakings by including the following: "acquisitions, sales, leases, transfers

of deed, easements, an agreement or other form of permission allowing use of a

registered property, cyclic maintenance, and alterations or relocation of a

registered property."   All of these actions involve public ownership of the

registered property at issue. There is no support in this regulatory language for

Friends' contention that the regulation's reference to an "agreement or other form

of permission" is not limited to public ownership or interest in the subject

property.


                                                                          A-2658-17T2
                                       30
      The regulation expressly identifies those municipal actions that are not

considered undertakings to include "(1) [c]hanges in local zoning ordinances;

(2) [i]ssuance of building or demolition permits to private individuals or

corporations; (3) [g]ranting of zoning variances to private individuals or

corporations; and (4) [h]ousekeeping and routine maintenance." N.J.A.C. 7:4-

1.3; see also Hoboken Env't Comm., Inc. v. German Seaman's Mission of N.Y.,

161 N.J. Super. 256, 270-71 (Ch. Div. 1978) (deferring to the DEP's

interpretation of "undertake any project" to require "active participation" by a

municipality and to exclude any administrative functions such as the issuance

of a demolition permit).

      Here, then, there is no reason for the DEP to assume jurisdiction over the

entire redevelopment project. As between Flemington and Flemington Center,

the agreement only addresses the sale of public property that is contingent upon

Flemington Center acquiring title to other privately owned property and then

pursuing any necessary municipal approvals under the Municipal Land Use Law

(MLUL), N.J.S.A. 40:55D-1 to -163,7 which involves municipal actions that are

not considered "undertakings."


7
  The MLUL requires municipalities to refer all applications for permits relating
to historic sites to the local historic preservation commission. N.J.S.A. 4 0:55D-


                                                                          A-2658-17T2
                                       31
      Contrary to Friends' perception, the agreement did not create a partnership

between Flemington and Flemington Center that involved the municipality

acquiring or developing any property, public or private. Similarly, we reject

Friends' contention that under the LRHL, the redevelopment agreement here

required Flemington to be "responsible for implementing redevelopment plans

and carrying out redevelopment projects." N.J.S.A. 40A:12A-4(c). Under the

LRHL, Flemington would only be responsible for carrying out the project if it

engaged in "any work or undertaking pursuant to a redevelopment plan," which

may include:

            [A]ny buildings, land, including demolition, clearance
            or removal of buildings from land, equipment,
            facilities, or other real or personal properties which are
            necessary, convenient, or desirable appurtenances, such
            as but not limited to streets, sewers, utilities, parks, site
            preparation,      landscaping,     and      administrative,
            community, health, recreational, educational, and
            welfare facilities.

            [N.J.S.A. 40A:12A-3.]




111. Under Friends' interpretation, if the resolution of such a permit involves
any cooperation or support between the municipality and an applicant, DEP
approval under the HPA would be required. However, neither the HPA, the
MLUL, nor the Local Redevelopment and Housing Law (LRHL), N.J.S.A.
40A:12A-1 to -73, declares that DEP has a role in such matters. If we were to
accept Friends' interpretation, we would expand the DEP's authority beyond the
scope of the statutes and implementing regulations.
                                                                            A-2658-17T2
                                        32
      While a municipality may delegate such tasks to a private developer, see

N.J.S.A. 40A:12A-8(f), it doing so does not establish an "undertaking" under

the HPA. The statutes do not cross-reference each other and nothing in the

language of either act calls for such an interpretation. As previously discussed,

the HPA is expressly limited to government "action" and the regulations

expressly exclude administrative, supervisory functions over land use from that

definition.8   To hold otherwise would require the DEP to review all

redevelopment agreements that affect, directly or indirectly, a registered

property.

      We also find no merit to Friends' contention that the DEP should have

assumed jurisdiction over the entire project under the Long Term Tax

Exemption Law (LTTEL), N.J.S.A. 40A:20-1 to -22. According to Friends,

when Flemington entered into a financial agreement with Flemington Center,9 it


8
  Notably, the LRHL was enacted twenty-two years after the HPA but does not
reference or amend the HPA provisions at issue here. L. 1970, c. 268, § 1
(HPA); L. 1992, c. 79, § 1 (LRHL). As originally enacted, the HPA could not
have intended to include redevelopment agreements as defined by the LRHL as
public undertakings, because the LRHL did not yet exist.
9
  Friends raises the existence of this financial agreement, entered into after the
agency's final decision, for the first time in its reply brief, as its merits brief
merely states Flemington "intend[ed] to enter into a financial agreement" with
Flemington Center. We will not, however, consider an issue not presented in a


                                                                           A-2658-17T2
                                       33
was required by the LTTEL to "retain all necessary authority and control for the

redevelopment of the redevelopment area," and that the private redevelopment

project had to be "deemed a delegation of the powers of the municipality to

undertake the project." N.J.S.A. 40A:20-4. Given that the DEP approved the

sale of the property in January 2018, and this financial agreement was approved

in October 2018, to the extent Friends relies on it, we are limited to the record

in front of us. "[A]ppellate review is confined to the record made [below], and

appellate courts will not consider evidence submitted on appeal that was not in

the record [below]." Scott v. Salerno, 297 N.J. Super. 437, 447 (App. Div. 1997)

(citations omitted); see also R. 2:5-4(a). Even so, we conclude Friends' reliance

upon this law is misguided.10 A municipality may supervise redevelopment

under the LRHL and the LTTEL, without engaging in an "undertaking" within

the meaning of the HPA.



party's merits brief and shall deem it to have been waived. See Gormley v.
Wood-El, 218 N.J. 72, 95 n.8 (2014); Drinker Biddle & Reath LLP v. N.J. Dep't
of Law & Pub. Safety, 421 N.J. Super. 489, 496 n.5 (App. Div. 2011) (claims
not addressed in merits brief deemed abandoned, and could not properly be
raised in a reply brief); see also Pressler and Verniero, Current N.J. Court Rules,
cmt. 5 on R. 2:6-2 (2020).
10
   Similarly to the LRHL, the LTTEL, L. 1991, c. 432, § 4, enacted twenty-one
years after the HPA, does not reference or amend the HPA provisions at issue
here.


                                                                           A-2658-17T2
                                       34
      In this case, the only action taken directly by Flemington was the sale of

the Bank and the parking lots, registered properties it owned, to Flemington

Center. This action constituted an "undertaking" under the HPA. See In re

Project Authorization, 408 N.J. Super. at 546, 556-57 (holding that municipal

redevelopment authority, established for the "acquisition and disposition of

properties for [re]development purposes," was statutorily mandated to seek the

DEP's authorization prior to its acquisition and demolition of historic property).

The DEP had no jurisdiction under the HPA to review the remainder of the

redevelopment, which involved private development upon private property.

      Affirmed.




                                                                          A-2658-17T2
                                       35